Citation Nr: 0826729	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pains, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for acid 
peptic disease, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for a total disability 
rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 and March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2003 
and May 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The veteran testified before the undersigned Veterans Law 
Judge at a central office hearing in May 2008.  A transcript 
has been associated with the claims file. 
 
The May 2003 rating decision shows that the RO decided that 
new and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claim 
for service connection for multiple joint pains but denied 
the claim on the merits.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the joint pains claim.  The issue has been phrased 
accordingly.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in April 2000, the Board denied the 
veteran's claim of entitlement to service connection for 
joint pain. 	

2.  Evidence submitted subsequent to the April 2000 decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence fails to attribute the 
veteran's joint pains to a known clinical diagnosis.  

4.  In a decision dated in April 2000, the Board denied the 
veteran's claim of entitlement to service connection for 
indigestion. 	

5.  Evidence submitted subsequent to the 	April 2000 
decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.

6.  The veteran's gastrointestinal symptoms began during his 
active duty service and the competent medical evidence 
relates those complaints to gastroesophageal acid reflux 
disease (GERD).  

7.  The veteran's fatigue has not been attributed to a known 
clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The Board decision of April 2000 denying service 
connection for joint pains, to include as due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1993). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for joint 
pains.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2007).   

3.  Joint pains as due to an undiagnosed illness were 
incurred during active service.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R § 3.317 (2007).  

4.  The Board decision of April 2000 denying service 
connection for indigestion, to include as due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1995). 

5.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for acid 
peptic disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2007).   

6.  GERD was incurred during active service.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R § 3.317 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the veteran's claims of entitlement to service connection for 
joint pains, acid peptic disease, and chronic fatigue 
syndrome.  Consequently, any breach of either VA's statutory 
duty to notify or to assist under the Veteran's Claims 
Assistance Act cannot be considered prejudicial to the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); and Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  Further discussion of VA's duties to 
notify and to assist as they pertain to those claims is 
unnecessary at this time.

II.  New and Material Evidence

A review of the record shows that the veteran initially filed 
a claim for service-connected benefits for joint pain in 
October 1993, and for indigestion in January 1995.  Those 
claims were denied in a July 1995 rating decision.  The RO 
reconsidered those claims and confirmed the denials in a 
rating decision dated in December 1997.  The veteran appealed 
those denials to the Board, which also denied the veteran's 
claims in a decision dated in April 2000.  Those decisions 
are final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1993), (1995). 

The veteran again filed claims for joint pain and indigestion 
in November 2002.  The RO declined to reopen the claim for 
indigestion in a rating decision dated in March 2003.  In a 
rating decision dated in May 2003, the RO found that the 
veteran had submitted new and material evidence to reopen his 
claim for joint pain, but denied the claim on the merits, 
finding the joint pain was not shown to have been incurred or 
aggravated during active duty service.  The veteran appealed 
those decisions to the Board.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

        Joint Pain

At the time of the previous final denial of the claim in 
April 2000, the Board considered the veteran's service 
medical records, records from Lincoln Regional Center and the 
Nebraska Department of Corrections, and two VA examination 
reports.

The veteran's service medical records, including a separation 
examination report, dated in February 1992, were negative for 
complaints or treatment for joint pain.

The records from Lincoln Regional Center showed that the 
veteran was admitted for mental health treatment in October 
1993.  According to an admission history and physical 
examination report, the veteran reported mechanical back pain 
of his lumbar spine, but declined treatment for this.    

In the first VA examination report, dated in January 1995, 
J.S., Physician Assistant, Certified, noted the veteran's 
subjective complaints and objective examination findings.  
Notably, J.S. reported there was no swelling, deformity, 
redness, or limitation of motion in any joints on 
examination.  J.S. noted bilateral crepitations in the 
shoulders, but that the examination was otherwise negative 
for restrictions or crepitations.  J.S. diagnosed joint 
pains, possible arthritic condition.    

In the second VA examination report, dated in October 1997, 
Dr. S.B. noted the veteran's "vague, nonspecific, 
musculoskeletal type complaints."  The doctor concluded that 
more likely than not, these symptoms were not service-
connected.  

An interview request and a report of medical examination from 
the Nebraska Department of Corrections inmate reflected 
complaints of joint pain as early as June 1994.

Evidence received since the last final denial in April 2000 
included treatment records from the Nebraska Department of 
Corrections, dated from June 1994 to September 2001.  These 
records showed that the veteran complained of joint pain on 
multiple occasions.  In a chronological record of medical 
care, dated in May 1995, Dr. R.M.'s assessment was 
arthralgia.  In another chronological record of medical care, 
dated in June 2001, C.F., Physician Assistant, Certified, 
reported her assessment as fibromyalgia.  

Evidence received after the last final denial also included a 
VA joints examination report, dated in March 2003.  In that 
report, Dr. I.W. discussed the veteran's subjective 
complaints and pertinent examination findings of all joints.  
Dr. I.W. commented that the veteran was able to perform 
repeated range of motion exercises in all joints without 
pain, weakness, fatigability, or incoordination, but he did 
have a fair amount of popping and cracking in both ankles.  

Dr. I.W. stated the veteran appeared to have 
musculoligamentous strain in both knees and both ankles.  The 
veteran also appeared to have episodes of tendinitis and a 
mild bursitis in both shoulders and a mild bursitis in both 
elbows.  The veteran also had mild tendinitis in both wrists.  
Dr. I.W. concluded that according to the documentation 
available for his review, the veteran did not meet the 
criteria for fibromyalgia.  Dr. I.W. stated the veteran did 
appear to have all joints bothering him in the form of 
polymyositis, and that this may be his undiagnosed illness.  
All laboratory studies had been negative, except for a 
rheumatoid factor, which was positive in 1999.  The 
rheumatoid factor, however, was negative on subsequent 
testing.  Dr. I.W. explained that the 1999 test might have 
been a false positive.  Therefore, Dr. I.W. concluded, it 
would appear that the veteran more likely than not has 
generalized joint discomforts and fatigue as an undiagnosed 
illness.

In a follow-up medical opinion, dated in May 2003, Dr. I.W. 
noted that the veteran had had numerous diagnostic tests 
performed in the past that were all normal or unremarkable.  
Thus, no specific etiologies could be obtained concerning the 
veteran's joint problems.  Dr. I.W. also noted that the 
veteran had had diagnoses of musculoligamentous strain in 
both knees and both ankles, tendinitis and bursitis in both 
shoulders, bursitis in both elbows, and tendinitis in both 
wrists.  The veteran's claims file also showed the following 
assessments from the Nebraska State Penitentiary: arthritis, 
myositis, osteoarthritis and nonspecific arthritis, mild 
carpal tunnel syndrome of the right wrist, probable 
degenerative joint disease, and fibromyalgia.  Therefore, 
according to Dr. I.W., the veteran's diagnoses were adjusted 
as follows: musculoligamentous strain in both knees and both 
ankles, tendinitis and bursitis in both shoulders, bursitis 
in both elbows, and tendinitis in both wrists.  

The Board finds that evidence submitted subsequent to the 
last final denial in April 2000 constitutes new and material 
evidence, warranting reopening the claim.  Prior to the last 
final denial, the evidence included numerous instances of 
complaints pertaining to the veteran's joint pain, but little 
evidence pertaining to underlying conditions that may have 
been causing these symptoms.  The evidence submitted after 
April 2000, however, included numerous possible diagnoses 
such as arthritis, myositis, osteoarthritis and nonspecific 
arthritis, mild carpal tunnel syndrome, bursitis, and 
tendinitis.  Whether a service connection claim is based on a 
direct theory of entitlement or on a theory that the signs 
and symptoms are a qualifying chronic disability for Persian 
Gulf veterans, possible diagnoses of the claimed disability 
are relevant to adjudicating the claim.  See 38 U.S.C.A. 
§§ 1110, 1117(a)(1); (West 2002); 38 C.F.R. §§ 3.303, 
3.317(a)(1) (2007).  Here, because these possible diagnoses 
were not of record prior to April 2000, their inclusion into 
the record is neither cumulative not redundant.  New and 
material evidence having been submitted, the claim for joint 
pain is reopened.
        
        Peptic Acid Disease

At the time of the previous final denial of the claim in 
April 2000, the Board considered the veteran's service 
medical records; VA stomach, general, and intestine 
examination reports, all dated in September 1997; and private 
medical records.  

The veteran's service medical records were negative for 
complaints or treatment of acid peptic disease and any other 
gastrointestinal-related complaints.  

Records from Lincoln Regional Center showed that the veteran 
was admitted for mental health treatment in October 1993.  
According to an admission history and physical examination 
report, the veteran reported a history of acid peptic 
disease.    

Private medical records included records from Dr. B.K., dated 
from May 1993 to April 1994.  These records reflected the 
veteran's complaints of upset stomach.  The physician's 
assessment was gastritis.  

The VA stomach, general, and intestine examinations were all 
conducted by Dr. R.W.  In reports of those examinations, Dr. 
R.W. noted the veteran's complaints of indigestion.  A barium 
enema and an upper gastrointestinal series, conducted in 
September 1997 and October 1997 respectively, were both 
normal.  

The Board denied the veteran's claim because the medical 
evidence attributed the veteran's complaints to a known 
diagnosis and the medical evidence did not attribute such 
diagnosis to the veteran's active duty service.

Evidence associated with the claims file after the last final 
denial in April 2000 included medical records from the 
Nebraska Department of Corrections, a VA digestive conditions 
examination report, and the veteran's own testimony presented 
at a hearing before the undersigned Board member.  

The medical records from the Nebraska Department of 
Corrections noted complaints of stomach pain as early as June 
1994.  A chronological record of medical care, dated in May 
1996, R.L., Physician Assistant, Certified, noted the 
veteran's complaints of epigastric pain after meals that had 
existed for five years.  R.L.'s assessment at the time was 
probable gastroesophageal reflux disease (GERD).  In May 
1997, however, Dr. J.C. noted that the veteran was status 
post two normal upper gastrointestinal series and seven 
previous normal x-rays.  Dr. J.C. was unsure of what to do 
about the veteran's indigestion.  

A VA digestive conditions examination report, dated in March 
2003, Dr. I.W. noted the veteran's subjective complaints, 
which included getting an upset stomach after eating certain 
foods.  Dr. I.W. also noted that the veteran's upper GI 
series and barium enema from 1997 had both been normal.  
Current physical examination was unremarkable.  Dr. I.W. 
concluded that the veteran appeared to have some 
symptomatology consistent with reflux disease.  The doctor 
noted the veteran took Zantac daily for this, which did help.  

At the veteran's central office hearing, he testified that he 
had an upset stomach throughout his entire period of active 
duty that he treated with antacids.  The veteran maintained 
that his stomach problems had continued to the present.

The Board finds that the medical records from the Nebraska 
Department of Corrections constitute new and material 
evidence.  In particular, the chronological record of medical 
care, dated in May 1996, reflected the veteran's complaints 
relating his gastrointestinal symptoms back to his time in 
active military service.  Prior to April 2000, there were no 
medical records reflecting such complaints from the veteran.  
Prior to April 2000, it had not been established that the 
veteran's gastrointestinal symptoms began during his active 
duty service.  Evidence that the veteran reported to a 
treating physician that his gastrointestinal symptoms began 
in service relates to an unestablished fact necessary to 
substantiate the claim.  This evidence, therefore, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the claim.  The 
claim of entitlement to service connection for indigestion is 
reopened.



III.  Service Connection

The Board now considers the merits of the veteran's joint 
pains, chronic fatigue syndrome, and acid peptic disease 
claims.  Service connection may be established for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117(a)(1); (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2007).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317 (2007).  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; or (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. §1117(a)(2) (West 2002); 
38 C.F.R. § 3.317(a)(2)(i) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(6) (2007).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs and symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(a)(3)-(6) 
(2007).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2007).   
 
When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8 98 (Aug. 3, 1998).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        

Joint Pains

Upon reviewing the record in its entirety, the Board finds 
the evidence weighs in favor of granting service connection.  
First, the veteran's DD Form 214 confirmed that he 
participated in the Southwest Asia theater of operations 
during the Persian Gulf War and thus, is subject to the 
presumption for establishing service connection for 
qualifying chronic disabilities afforded to Persian Gulf 
veterans.  38 C.F.R. § 3.317 (2007).  

As to the nature of the veteran's joint pains, as noted 
above, numerous diagnoses have been attributed to these 
pains, yet there appears to be little consensus among medical 
providers as to which of these, if any, are supported by 
clinical and/or laboratory findings.  The lack of a clear 
diagnosis is highly suggestive that the veteran's joint pains 
are attributable to an undiagnosed illness as necessary for 
this particular claim.  

As for Dr. I.W.'s assessment that the veteran had 
musculoligamentous strain in both knees and both ankles, 
tendinitis and bursitis in both shoulders, bursitis in both 
elbows, and tendinitis in both wrists, the Board does not 
give it much weight.  Dr. I.W. did not indicate whether these 
diagnoses were based on his own examination findings.  The 
adequacy of these diagnoses is further called into question 
by the inconsistency with what was found in the doctor's 
first report, in which he concluded it was more likely than 
not the veteran had joint discomfort and fatigue as an 
undiagnosed illness.  

There is a substantial amount of evidence concerning the 
veteran's joint pains in the claims file, most of which is 
inconclusive.  Further development would likely result in the 
addition of similar evidence to the claims file, which would 
only support the veteran's claim that his joint pain is part 
of a medically unexplained illness.  Under such 
circumstances, service connection must be granted.

        Acid Peptic Disease

The Board first finds the evidence concerning the onset the 
veteran's gastrointestinal symptoms to weigh in his favor.  
Although the veteran's service medical records did not 
confirm his reports that his symptoms had begun during his 
active duty service, his post-service treatment records do 
support his testimony.  There is medical evidence documenting 
complaints of such symptoms just a little over a year after 
his discharge.  Moreover, medical records reflected that the 
veteran reported a date of onset of his symptoms that 
coincided with his military service.  The Board finds May 
1996 chronological record of medical care to be particularly 
probative because the statements contained therein were made 
for purposes of obtaining treatment.  

Regarding the nature of the gastrointestinal disability, the 
medical evidence is not entirely clear.  Some of the medical 
evidence suggests that the veteran's complaints are 
attributable to GERD (e.g. May 1996 chronological record of 
medical care and March 2003 VA examination report).  Other 
medical evidence, however, suggests that the veteran's 
complaints are not attributable to a known clinical diagnosis 
and thus, would fall under the criteria for a qualifying 
chronic disability for Persian Gulf veterans.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2007).  
Either way, service connection should be granted because the 
evidence shows that the symptoms began in service.  Here, the 
Board finds the medical evidence that the veteran's symptoms 
are due to GERD to be persuasive.  The diagnosis of 
"probable" GERD indicates to the Board that more likely 
than not, this is the explanation for his symptoms.  Because 
the evidence shows that this disorder began in service, the 
Board must grant service connection for that disorder.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2007).  
 
        Chronic Fatigue Syndrome

At the veteran's central office hearing, he explained that he 
felt tired all day, but had difficulty sleeping.  The veteran 
also testified that his doctors had prescribed various 
medications for his condition, but that they were unable to 
attribute the symptoms to anything.  

The veteran's wife, J.A., confirmed much of the veteran's 
testimony in statement dated in March 2003.  In that 
statement, J.A. described the veteran as being "physically 
drained" with puffy, dark circles under his eyes.  J.A. also 
noted she often observed the veteran yawning frequently and 
that the veteran was always complaining of being tired.    

Medical treatment records showed that the veteran sought 
treatment for fatigue on several occasions.  In none of those 
records of treatment, however, did a physician attribute the 
fatigue to a known clinical diagnosis.  Medical records from 
the Nebraska Department of Corrections, dated in September 
2001, noted that the veteran was instructed he could only 
work part time because he was easily fatigued.  In a 
rheumatology consultation, dated in September 2004, Dr. R.C. 
noted the veteran's descriptions of a chronic non-restorative 
sleep pattern.  The doctor recommended the veteran begin a 
trial of cyclobenzaprine or alternatively, a formal sleep 
evaluation.  Dr. R.C. also suggested that that the veteran's 
joint pain may be due to a nonrestorative sleep pattern.  

The veteran was also provided with a VA examination in March 
2003.  In a report of that examination, Dr. I.W. noted that 
the veteran complained that his fatigue had existed since 
1992.  The veteran reported that joint aches and headaches 
accompanied his fatigue.  The veteran reported napping 4-5 
times a day, and that he tossed and turned frequently at 
night.  Dr. I.W. noted the veteran did not appear to have any 
incapacitating episodes of fatigue.  The veteran also took no 
medications for his fatigue.  Dr. I.W. concluded it appeared 
the veteran had fatigue, but did not meet all of the criteria 
for chronic fatigue syndrome.  

The Board finds the evidence for and against this claim to be 
in relative equipoise.  Although Dr. I.W. concluded the 
veteran did not meet the criteria for chronic fatigue 
syndrome, he provided no explanation for the veteran's 
complaints.  Moreover, the other pieces of evidence 
substantiate the veteran's claim of experiencing chronic 
fatigue, but do not attribute the veteran's complaints to any 
known etiology.  The Board, therefore, resolves all doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

1.  New and material evidence having been received, the issue 
of entitlement to service connection for joint pains is 
reopened.

2.  Service connection for joint pains is granted.

3.  New and material evidence having been received, the issue 
of entitlement to service connection for indigestion is 
reopened.

4.  Service connection for GERD is granted.

5.  Service connection for chronic fatigue syndrome is 
granted.


REMAND

As a result of the Board's decision herein above to grant 
service connection for joint pains, acid peptic disease, and 
chronic fatigue syndrome, the case will be returned to the RO 
for the assignment of disability ratings.  Such 
determinations by the RO will directly affect the TDIU claim.  
Given the inextricably intertwined nature of the issues, the 
Board defers consideration of the TDIU claim until the RO has 
determined the proper rating for these disabilities.

Accordingly, the case is REMANDED for the following action:

After assigning ratings for the veteran's 
service-connected joint pains, chronic 
fatigue syndrome, and acid peptic disease, 
readjudicate the veteran's claim for a 
TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


